DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is a domestic application, filed 16 Feb 2021; and claims benefit of foreign priority document EP 20157761.6, filed 17 Feb 2020; this foreign priority document is in English.

Claims 1-6 and 16-29 are pending in the current application and are examined on the merits herein.

Election/Restrictions
Applicant's election with traverse of species of hypertrophic cardiomyopathy, SGLT2 inhibitor of velagliflozin, and additional pharmaceutical of the diuretic furosemide, in the reply filed on 22 Aug 2022 is acknowledged. The traversal is on the ground(s) that there is no undue burden to search and examine the full scope of the claim. This is not found persuasive because as detailed in the Office Action mailed 17 Jun 2022 there would be in an undue burden to search and examine the different species because it would require different search queries for different classes/subclasses, different cardiac diseases defining different patient populations for treatment, or different SGLT-2 inhibitors or additional pharmaceutical active having different chemical structures or belonging to different chemical classes. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 6 is objected to because of the following informalities:  at lines 3-4 of element (14) claim 6 appears to recites "tert. butyl;". This appears to be typographical error for "tert-butyl" or ""tert-butyl". See also MPEP 608.01(m) providing "Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations." In this case the typographical error appears to be a period used within the body of the claim, and in the chemical arts "tert" is used as a prefix rather than an abbreviation. Appropriate correction is required.

Claim 29 is objected to because of the following informalities:  at line 3 claim 29 recites "restrictive cardiomyopathy (RCM)" and at lines 5-6 claim 29 recites "cardiomyopathy (RCM)". The recitation at lines 5-6 appears to be a typographical error in view of the recitation at line 3. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 16-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of one or more cardiac diseases in a feline animal, does not reasonably provide enablement for the full scope of prevention of one or more cardiac diseases in a feline animal.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
(1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
Nature of the invention:  A method of treatment or prevention of one or more cardiac diseases in a feline animal comprising administering to the feline animal to treat or prevent one or more cardiac diseases. Claim 16 specifies a method of treatment or prevention of one or more of hypertrophic cardiomyopathy or heart failure due to hypertrophic cardiomyopathy in a feline animal comprising administering to the feline animal to treat or prevent one or more the diseases.
The state of the prior art:  The ordinary definition of prevent encompasses the definition “To preclude the occurrence of (an anticipated event, state, etc.); to render (an intended, possible, or likely action or event) impractical or impossible by anticipatory action; to put a stop to.”  See provided definition of prevent (definition 9a of prevent, Oxford English Dictionary Online, cited in PTO-892). There is no prior art disclosing making cardiac diseases or hypertrophic cardiomyopathy impossible by anticipatory action.
Freeman et al. (Cardiol. Res., 2017, 8(4), p139-142, provided by Applicant in IDS filed 16 Feb 2021) teaches as in humans, despite advances in the understanding of hypertrophic cardiomyopathy (HCM), no preclinical therapy has demonstrated the ability to slow disease progression or reduce ventricular hypertrophy in cats. The most commonly employed therapies include cardioprotective strategies. (paragraph spanning pages 140-141) 
The relative skill of those in the art:  The relative skill of those in the art is high.
The predictability or unpredictability of the art:  The lack of any prior art disclosing making cardiac diseases or hypertrophic cardiomyopathy impossible means that one skilled in the art cannot predict the usefulness of a product or method to make the diseases impossible.  Therefore the claimed invention is unpredictable.
The Breadth of the claims:  The scope of the claims specifically includes prevention of cardiac diseases or hypertrophic cardiomyopathy.  
The amount of direction or guidance presented and The presence or absence of working examples: The only working examples provided are for treatment of a feline diagnosed with cardiac diseases of cardiac diseases or hypertrophic cardiomyopathy and previous congestive heart failure.  For example, see example 2 at page 16, paragraph 210-215. 
Note that lack of working examples is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art such as treating cardiac diseases such as hypertrophic cardiomyopathy or heart failure in cats.  See MPEP 2164.
The quantity of experimentation necessary:  In order to practice the invention with the full range of all possible treatment methods beyond those known in the art, (such as treatment of the existing disease in felines) one skilled in the art would undertake a novel and extensive research program to show that the method of treatment made the cardiac diseases impossible.  Because this research would have to be exhaustive, and because it would involve such a wide and unpredictable scope of cardiac diseases including HCM, it would constitute an undue and unpredictable experimental burden.
Genentech, 108 F.3d at 1366, states that, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion.” And “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”

Therefore, in view of the Wands factors, as discussed above, particularly the breadth of the claims, Applicants fail to provide information sufficient to practice the claimed invention for prevention of cardiac diseases and specifically hypertrophic cardiomyopathy in felines.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase "preferably" with regard to group R3 of element (1) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 6 at elements (21) and (22) recites SGLT-2 inhibitors identified by the names Rongliflozin and Wanpagliflozin. The specification does not define these names. MPEP 2173.05(a) provides "The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed." In this case the prior art at the time the application was filed does not define what compound or material is meant by these terms, and the specification and drawings as filed do not define what compound or material is meant. 
Claim 28 recites "one or more of the anticoagulants is selected from the group consisting of Coumarins (vitamin K antagonists), (low molecular weight) heparin, synthetic pentasaccharide inhibitors of factor Xa, as well as direct factor Xa inhibitors and/or direct thrombin inhibitors". (emphasis added) This language is interpreted as a Markush group listing specified alternatives. The language of "as well as" and "and/or" makes it unclear if the group is a closed group as required by MPEP 2117 at I. 
Claim 28 recites "one or more of the anticoagulants is selected from the group consisting of Coumarins (vitamin K antagonists), (low molecular weight) heparin, synthetic pentasaccharide inhibitors of factor Xa, as well as direct factor Xa inhibitors and/or direct thrombin inhibitors". (emphasis added) The parenthetical recitations render the claim indefinite because it is unclear what scope is being claimed. With regard to the language "Coumarins (vitamin K antagonists)", it is unclear if this language is renaming all vitamin K antagonists using the term "Coumarins", if the language limits the claim to only those coumarins which act as vitamin K antagonists, or if the language is indicating a non-limiting example of coumarins are vitamin K antagonists. With regard to the language of "(low molecular weight) heparin", it is unclear if this language limits the claim to heparin which is low molecular weight heparin according to the term of art, or if this language is indicating a non-limiting example of the heparin.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reiche et al. (US 2015/0164856, published 18 Jun 2015, provided by Applicant in IDS filed 16 Feb 2021).
	Reiche et al. discloses one or more SGLT2 inhibitors or pharmaceutically acceptable forms thereof for use in the treatment and/or prevention of a metabolic disorder in a feline animal. (abstract) Reiche et al. discloses the one or more SGLT2 inhibitors is 1-cyano-2-(4-cyclopropyl-benzyl)-4-(B-D-glucopyranos-1-yl)-benzene or a pharmaceutically acceptable form thereof, (page 2, paragraphs 22-23) or the compound named velagliflozin. Reiche et al. discloses the compound administered in dosages of 0.1 to 3.0 mg/kg body weight per day, preferably from 0.2 to 2.0 mg/body weight per day, more preferably from 0.1 to 1 mg/body weight per day. (page 2, paragraph 27; page 15, paragraph 220) Reiche et al. discloses the one or more SGLT2 inhibitors, preferably compound A, or pharmaceutically acceptable form thereof is preferably administered only once per day. (page 2, paragraph 28; page 15, paragraph 222) Reiche et al. discloses a further advantage of the present invention is that one or more SGLT2 inhibitors, preferably compound A, may effectively be administered to a feline animal orally. (page 3, paragraph 43) Reiche et al. discloses the pharmaceutically acceptable form of the one or more SGLT2 inhibitors, preferably compound A, may be a crystalline complex between the one or more SGLT2 inhibitors and one or more amino acids, such as proline, preferably L-proline. (page 2, paragraph 25; page 11, paragraph 156; page 12, paragraphs 172-183) Reiche et al. discloses the working example of pharmacokinetic study of compound A administered to overnight fasted cats at a dose of 0.01 mg/kg, 0.1 mg/kg and 1 mg/kg. (page 16, paragraph 245) Reiche et al. discloses the working example studying the effect on urinary and blood glucose after repeated dosing in cats at doses of 1 mg/kg or 3 mg/kg. (page 17, paragraph 251-257) Reiche et al. discloses working examples of treatment of pre-diabetes in cats. (examples 4-5 at page 17, paragraph 258-264)
	Reiche et al. does not specifically disclose the method of treatment or prevention of one or more cardiac diseases in a feline animal comprising administering to the feline animal to treat or prevent one or more cardiac diseases. However, MPEP 2112.02 at II. provides "However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978)" In this case the claim recites using an old comprising administered to a feline animal at the same dose disclosed in the prior art. The scope of the claims encompass prevention of one or more cardiac diseases in a feline animal interpreted as meaning administering to a feline animal that does not have the one or more cardiac diseases to result in the prevention of the diseases, or treating the patient population as disclosed in the working examples of Reiche et al. Therefore in this case anticipation is shown because the claims recite using an old composition in a method having the structure disclosed in the prior art, and the "use" is directed to a result or property of that composition or structure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Reiche et al. (US 2015/0164856, published 18 Jun 2015, provided by Applicant in IDS filed 16 Feb 2021) in view of Eickelmann et al. (US 2011/0046087, published 24 Feb 2011, cited in PTO-892).
	Reiche et al. discloses as above. Reiche et al. teaches one or more SGLT2 inhibitors or pharmaceutically acceptable forms thereof for use in the treatment and/or prevention of a metabolic disorder in a feline animal. (abstract) Reiche et al. teaches the one or more SGLT2 inhibitors is 1-cyano-2-(4-cyclopropyl-benzyl)-4-(B-D-glucopyranos-1-yl)-benzene or a pharmaceutically acceptable form thereof, (page 2, paragraphs 22-23) or the compound named velagliflozin. Reiche et al. teaches the compound administered in dosages of 0.1 to 3.0 mg/kg body weight per day, preferably from 0.2 to 2.0 mg/body weight per day, more preferably from 0.1 to 1 mg/body weight per day. (page 2, paragraph 27; page 15, paragraph 220) Reiche et al. teaches the one or more SGLT2 inhibitors, preferably compound A, or pharmaceutically acceptable form thereof is preferably administered only once per day. (page 2, paragraph 28; page 15, paragraph 222) Reiche et al. teaches a further advantage of the present invention is that one or more SGLT2 inhibitors, preferably compound A, may effectively be administered to a feline animal orally. (page 3, paragraph 43) Reiche et al. teaches the pharmaceutically acceptable form of the one or more SGLT2 inhibitors, preferably compound A, may be a crystalline complex between the one or more SGLT2 inhibitors and one or more amino acids, such as proline, preferably L-proline. (page 2, paragraph 25; page 11, paragraph 156; page 12, paragraphs 172-183) 
	Reiche et al. does not specifically disclose the method of treatment or prevention of one or more cardiac diseases in a feline animal comprising administering to the feline animal to treat or prevent one or more cardiac diseases. (claim 1)
	Eickelmann et al. teaches methods for preventing or treating of metabolic disorders and related conditions using an SGLT-2 inhibitor. (abstract) Eickelmann et al. teaches the preferred SGLT-2 inhibitors are glucopyranosyl-substituted benzene
derivatives including the compound (I.6) 2-(4-cyclopropyl-benzyl)-4-(B-D-glucopyranos-1-yl)-benzonitrile, (paragraph 121 spanning page 7-8) or the compound named velagliflozin. Eickelmann et al. teaches treatment of type 2 diabetes or pre-diabetes
patients with a pharmaceutical composition according to the invention prevents or reduces or reduces the risk of developing macrovascular complications (e.g. myocardial
infarct, acute coronary syndrome, unstable angina pectoris, stable angina pectoris, stroke, peripheral arterial occlusive disease, cardiomyopathy, heart failure, heart rhythm disorders, vascular restenosis). (page 2, paragraph 40; page 17, paragraph 284)
	It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine the teachings of Reiche et al. in view of Eickelmann et al. in order to select the metabolic disorder in a feline animal treated to be a cardiac disease or macrovascular complication of type 2 diabetes or pre-diabetes. One of ordinary skill in the art would have been motivated to combine Reiche et al. in view of Eickelmann et al. with a reasonable expectation of success because both Reiche et al. and Eickelmann et al. teach the treatment of metabolic disorders using the SGLT-2 inhibitor velagliflozin, Reiche et al. teaches treatment of feline animals including working examples of treatment of pre-diabetes in cats, and Eickelmann et al. teaches treatment of type 2 diabetes or pre-diabetes patients prevents or reduces or reduces the risk of developing macrovascular complications including cardiac diseases such as cardiomyopathy or heart failure. It would have been obvious to one of ordinary skill in the art to select the treatment of pre-diabetes in cats to further treat macrovascular complications or cardiac diseases such as cardiomyopathy, heart failure, or heart failure due to cardiomyopathy in cats.

Claims 4, 16-29 are rejected under 35 U.S.C. 103 as being unpatentable over Reiche et al. (US 2015/0164856, published 18 Jun 2015, provided by Applicant in IDS filed 16 Feb 2021) in view of Eickelmann et al. (US 2011/0046087, published 24 Feb 2011, cited in PTO-892) as applied to claims 1-3 and 5-6, and further in view of Kaplan et al. (Heart Failure Reviews, 2018, 23, p419-437, cited in PTO-892) and Freeman et al. (Cardiol. Res., 2017, 8(4), p139-142, provided by Applicant in IDS filed 16 Feb 2021).
Reiche et al. in view of Eickelmann et al. teaches as above.
Reiche et al. in view of Eickelmann et al. does not specifically teach the method where the one or more cardiac diseases is hypertrophic cardiomyopathy or heart failure due to hypertrophic cardiomyopathy. (claim 4, 16)
Kaplan et al. teaches although interest in the study of various SGLT isoforms and the effect of their inhibition on cardiovascular function extends over the past 20 years, an explanation of the effects observed clinically based on available experimental data is not forthcoming. (abstract) Kaplan et al. teaches an exciting aspect of sodium-glucose cotransporter 2 inhibitors (SGLT2i) therapeutic effect in type 2 diabetes (T2D) patients is potential direct cardioprotection independently of glycemic control. SGLT2i, empagliflozin (Empa), is the first drug to display significant cardioprotection in clinical trials with a clear reduction in CV mortality and hospitalization due to heart failure within the first 3 months of initiating the treatment. Speculations on the basis of such effects included a role for the observed reduction of BP, body weight, and increased diuretic effects. (page 420, right column, paragraph 2; page 421, EMPA-REG Outcome Trial Summary) Kaplan et al. teaches some potential molecular mechanisms through which SGLT2i can facilitate this cardioprotective effect. (page 422, figure 1) Kaplan et al. teaches diabetes is associated with 2- to 4-fold increase in the risk for cardiovascular disease. Heart failure is preceded by metabolic and mitochondrial dysfunction, oxidative stress, and cardiac myocytes death that are exacerbated in T2D patients with no defined mechanisms. (page 422, left column, paragraph 2) Kaplan et al. teaches Metabolically, one possible explanation for SGLT2 inhibition-mediated cardioprotective effects is ketone bodies formation. Multiple experimental studies showed that β-hydroxybutyrate, a ketone body, competes with FFA and glucose entry into cardiac mitochondrial metabolic oxidation with higher energy efficiency and lower myocardial oxygen consumption. (page 426, right column) Kaplan et al. teaches there is consensus that SGLT2i direct effects on the myocardium (Table 1) are independent of SGLT2i-mediated systemic effects (Table 2), and together direct and systemic effects potentiate SGLT2 inhibition cardioprotective outcomes (Fig. 1). Kaplan et al. teaches exploring the effects of these drugs in pre-diabetic or non-diabetic individuals with other forms of metabolic impairment and at high risk of CVD is also warranted. (page 430, paragraph spanning left and right column) 
Freeman et al. teaches hypertrophic cardiomyopathy (HCM) is a common disease in pet cats. The similarity to human HCM, the rapid progression of disease, and the defined and readily determined endpoints of feline HCM make it an excellent natural model that is genotypically and phenotypically similar to human HCM. (page 139, abstract) Freeman et al. teaches as in humans, despite advances in the understanding of HCM, no preclinical therapy has demonstrated the ability to slow disease progression or reduce ventricular hypertrophy in cats. The most commonly employed therapies include cardioprotective strategies. (paragraph spanning pages 140-141) Freeman et al. teaches in cats with HCM and congestive heart failure (CHF), the above-mentioned treatments are expanded to include diuretics, such as furosemide. (page 141, left column, paragraph 2) Freeman et al. teaches studying HCM in cats with naturally occurring disease can enhance translational efficiency and effectiveness between basic science research and human clinical trials. At the same time, discoveries in humans can spur advances in the treatment of cats with this disease. (page 141, right column, paragraph 3)
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Reiche et al. in view of Eickelmann et al. further in view of Kaplan et al. and Freeman et al. in order to modify the method of treatment to be the treatment of cardiac diseases in a feline that is a non-diabetic cat. One of ordinary skill in the art would have been motivated to combine Reiche et al. in view of Eickelmann et al. further in view of Kaplan et al. and Freeman et al. with a reasonable expectation of success because all of Reiche et al., Eickelmann et al., and Kaplan et al. are drawn to methods of treatment with an SGLT2 inhibitor; Reiche et al. teaches the method of treatment of a feline animal using the SGLT2 inhibitor velagliflozin; Eickelmann et al. teaches the SGLT2 inhibitor velagliflozin used for treatment of macrovascular complications including cardiac diseases such as cardiomyopathy or heart failure; Kaplan et al. suggests SGLT2 inhibitors act by direct cardioprotection independently of glycemic control, teaches exploring the effects of these drugs in non-diabetic individuals, and teaches SGLT2 inhibitors have diuretic effects; and Freeman et al. teaches HCM is a common disease in pet cats, is similar to human HCM, suggests advances in the treatment can be shared between human and cats, and teaches in cats with HCM and congestive heart failure (CHF), the above-mentioned treatments are expanded to include diuretics, such as furosemide. Therefore one of ordinary skill in the art would have put together the teachings of Reiche et al. in view of Eickelmann et al. further in view of Kaplan et al. and Freeman et al. like pieces of a puzzle to arrive at a method of treating a cardiac diseases of HCM and congestive heart failure in a feline that is a non-diabetic cat. The teachings of Freeman et al. suggest one of ordinary skill in the art would have had a reasonable expectation of success for treatment of cardiac diseases in a feline that is a non-diabetic cat. Regarding claim 29, Eickelmann et al. teaches treatment of cardiomyopathy not limited to a specific category, or unclassified cardiomyopathy, suggesting further treatment or prevention of unclassified cardiomyopathy.

Conclusion
No claim is found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623